5/ft#/Oil /5o7fl’
               ,j,ç/,r/
-   SI’ /ks

         ‘-/°A’r    Zi’9s
              77705


                                              3r2fl,4cA is
                                   7PyL7      s                   S
                                                  L/ij5rL;%sn   n/sr
                                   2QO   Ler1rr175cC

                                    p//fts,           /

                                              75% C)Z


                                                                       4


                          i.   -